11/30/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0535

                                         DA 21-0535
                                      _________________

FLATHEAD LAKERS INC., a Montana Non-profit
Public benefit corporation, AMY J. WALLER,
STEVEN F. MOORE, CYNTHIA S. EDSTROM,
ADELE ZIMMERMAN, MARTIN FULSAAS,
GAIL A. WATSON-FULSAAS, LAUREL
FULLERTON, ALAN COIT, DEIRDRE COIT,
and FRANK M. WOODS,

           Petitioners, Appellees,
           and Cross-Appellants,

WATER FOR FLATHEAD'S FUTURE,                                       ORDER

           Intervenor and Appellee,

  v.

MONTANA DEPARTMENT OF NATURAL
RESOURCES AND CONSERVATION, MONTANA
ARTESIAN WATER COMPANY,

           Respondents, Appellants,
           and Cross-Appellees.
                                      _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Kathy Seeley, District Judge.


                                                 For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                November 30 2022